DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/865843, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 16/865843 fails to provide adequate support or enablement through the disclosure, claims, and figures. Application No. 16/865843 does not describe of a disposable dental aerosol device with a front end having an angled opening having a retraction lip retraction portion as disclosed in claims 1, 7, and 13. 
The disclosure of the prior-filed application, Application No. 16/888770, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 16/888770, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 16/888770 fails to provide adequate support or enablement through the disclosure, claims, and figures. Application No. 16/888770 does not describe of a disposable dental aerosol device with a front end having an angled opening having a retraction lip retraction portion as disclosed in claims 1, 7, and 13. 
The disclosure of the prior-filed application, Application No. 16/929537, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 16/929537, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 16/929537fails to provide adequate support or enablement through the disclosure, claims, and figures. Application No. 16/929537 does not describe of a disposable dental aerosol device with a front end having an angled opening having a retraction lip retraction portion as disclosed in claims 1, 7, and 13. 
Accordingly, claims 1-20 are not entitled to the benefit of the prior applications and have an effective filing date of 10/06/2020. 
Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 recites “a pressure relief opening formed in the exterior surface of the body” in line 5. However, a “first pressure relief opening” and “second pressure relief opening” is also claimed in lines 6-7. It is understood that the pressure relief opening comprises the first pressure relief opening and second pressure relief opening based on the specification and drawings. As such, it should be revised to read “a pressure relief opening formed in the exterior surface of the body further comprising a first pressure relief opening and a second pressure relief opening” wherein lines 6-7 that read “a first pressure relief opening formed in the exterior surface of the body; a second pressure relief opening formed in the exterior surface of the body” should be removed from the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-10, 12-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer (US 4883426 A) in view of Penny (US 3965901 A). 
	Re. Claim 1, Ferrer discloses a disposable dental aerosol device (Fig. 1, label 10; Abstract) comprises: 
a body (Fig. 1, label 32) having an exterior surface (See Fig. 1 where the label 32 is sits upon the body’s exterior surface), 
a front end (See Annotated Figure A of Fig. 4) having an angled opening (See Annotated Figure A of Fig. 4) having a retraction lip portion (See Annotated Figure A of Fig. 4; Col. 4, lines 42-45), 
a rear end (See Annotated Figure A of Fig. 4) having an opening (See Annotated Figure A of Fig. 4), and 
a lumen (See Annotated Figure A of Fig. 4) formed between the front end and the rear end;
However, Ferrer is silent to a pressure relief opening formed in the exterior surface of the body.
Penny discloses a suction catheter in the analogous art of suction devices and further discloses an aerosol device (Fig. 2 of Penny) comprising a pressure relief opening (Fig. 14 of Penny, label 100) formed in the exterior surface of the body (Fig. 14 of Penny) to maximize the suctioning at the front end of the aerosol device (Col. 5 of Penny, lines 50-54).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Ferrer to have a pressure relief opening formed in the exterior surface of the body as taught by Penny to maximize the suctioning at the front end of the aerosol device. 

    PNG
    media_image1.png
    273
    768
    media_image1.png
    Greyscale

Annotated Figure A
Re. Claim 3, Ferrer and Penny teaches the claimed dental aerosol device of claim 1 and Ferrer further discloses the body is constructed of plastic (Abstract). 
Re. Claim 4, Ferrer and Penny teaches the claimed dental aerosol device of claim 1 and Ferrer further discloses the retraction lip portion (See Annotated Figure B of Fig. 4) has an angled portion (See Annotated Figure B of Fig. 4) that extends below the exterior surface of the body (See Annotated Figure B of Fig. 4 wherein the dotted line shows that the angled portion extends below the exterior surface of the body).

    PNG
    media_image2.png
    307
    768
    media_image2.png
    Greyscale

Annotated Figure B
Re. Claim 6, Ferrer and Penny teaches the claimed dental aerosol device of claim 1 and Penny further discloses the pressure relief opening (Fig. 14 of Penny, label 100) has a triangular shape (Fig. 14 of Penny, label 100; Col. 5 of Penny, lines 46-49 discloses that the openings are triangular).
Re. Claim 7, a disposable dental aerosol device (Fig. 1, label 10; Abstract) comprises: 
a body (Fig. 1, label 32) having an exterior surface (See Fig. 1 where the label 32 is sits upon the body’s exterior surface), 
a front end (See Annotated Figure A of Fig. 4) having an angled opening (See Annotated Figure A of Fig. 4) having a retraction lip portion (See Annotated Figure A of Fig. 4; Col. 4, lines 42-45), 
a rear end (See Annotated Figure A of Fig. 4) having an opening (See Annotated Figure A of Fig. 4) for receiving a dental valve (as it presents a rear end with an opening and in Fig. 1 it shows that it may be connected to a separate structure, it is fully capable of receiving a dental valve), and 
a lumen (See Annotated Figure A of Fig. 4) formed between the front end and the rear end;
However, Ferrer is silent to a pressure relief opening formed in the exterior surface of the body.
Penny discloses a suction catheter in the analogous art of suction devices and further discloses an aerosol device (Fig. 2 of Penny) comprising a pressure relief opening (Fig. 14 of Penny, label 100) formed in the exterior surface of the body (Fig. 14 of Penny) to maximize the suctioning at the front end of the aerosol device (Col. 5 of Penny, lines 50-54).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Ferrer to have a pressure relief opening formed in the exterior surface of the body as taught by Penny to maximize the suctioning at the front end of the aerosol device. 
Re. Claim 8, Ferrer and Penny teaches the claimed dental aerosol device of claim 7 and Ferrer further discloses the retraction lip portion (See Annotated Figure B of Fig. 4) has an angled portion (See Annotated Figure B of Fig. 4) that extends below the exterior surface of the body (See Annotated Figure B of Fig. 4 wherein the dotted line shows that the angled portion extends below the exterior surface of the body).
Re. Claim 9, Ferrer and Penny teaches the claimed dental aerosol device of claim 7 and Ferrer further discloses the body is constructed of plastic (Abstract). 
Re. Claim 10, Ferrer and Penny teaches the claimed dental aerosol device of claim 7 and Ferrer further discloses the pressure relief opening (See Annotated Figure C of Fig. 14 of Penny) adjacent to the opening in the front end (See Annotated Figure C of Fig. 14 of Penny). 

    PNG
    media_image3.png
    182
    331
    media_image3.png
    Greyscale

Annotated Figure C 
Re. Claim 12, Ferrer and Penny teaches the claimed dental aerosol device of claim 1 and Penny further discloses the pressure relief opening (Fig. 14 of Penny, label 100) has a triangular shape (Fig. 14 of Penny, label 100; Col. 5 of Penny, lines 46-49 discloses that the openings are triangular).
Re. Claim 13, Ferrer discloses a disposable dental aerosol device (Fig. 1, label 10; Abstract) comprises: 
a body (Fig. 1, label 32) having an exterior surface (See Fig. 1 where the label 32 is sits upon the body’s exterior surface), 
a front end (See Annotated Figure A of Fig. 4) having an angled opening (See Annotated Figure A of Fig. 4) having a retraction lip portion (See Annotated Figure A of Fig. 4; Col. 4, lines 42-45), 
a rear end (See Annotated Figure A of Fig. 4) having an opening (See Annotated Figure A of Fig. 4), and 
a lumen (See Annotated Figure A of Fig. 4) formed between the front end and the rear end;
a reinforcing rib (Fig. 6, label 16) positioned on the exterior surface of the body (Fig. 1 and 6) 
However, Ferrer is silent to a pressure relief opening formed in the exterior surface of the body further comprising a first pressure relief opening and a second pressure relief opening. Further, Ferrer is silent to the reinforcing rib being positioned to a first pressure relief opening and second pressure relief opening. 
Penny discloses a suction catheter in the analogous art of suction devices and further discloses an aerosol device (Fig. 2 of Penny) comprising a pressure relief opening (Fig. 14-15 of Penny, labels 100 and 101) formed in the exterior surface of the body (Fig. 14 of Penny) to maximize the suctioning at the front end of the aerosol device (Col. 5 of Penny, lines 50-54). Further, it is shown in Fig. 15 of Penny the cross section of the embodiment shown in Fig. 14 where it shows a first pressure relief opening (Fig. 15, label 100) and a second pressure relief opening (Fig. 15, label 101). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Ferrer to have a pressure relief opening formed in the exterior surface of the body further comprising a first pressure relief opening and a second pressure relief opening as taught by Penny to maximize the suctioning at the front end of the aerosol device. 
Further it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the reinforced rib between the first pressure relief opening and second pressure relief opening as Penny discloses the openings to be on opposing sides from one another and as such, the ribs would have to be positioned in between them as it is found to extends the entire length of the body. 
Re. Claim 14, Ferrer and Penny teaches the claimed dental aerosol device of claim 13 and Ferrer further discloses the retraction lip portion (See Annotated Figure B of Fig. 4) has an angled portion (See Annotated Figure B of Fig. 4) that extends below the exterior surface of the body (See Annotated Figure B of Fig. 4 wherein the dotted line shows that the angled portion extends below the exterior surface of the body).
Re. Claim 16-17 and 20, Ferrer and Penny teaches the claimed dental aerosol device of claim 13 and Penny further discloses the first pressure relief opening and the second pressure relief opening having a triangular shape (Fig. 14 of Penny, Col. 5 of Penny, lines 46-49).
Re. Claim 18, Ferrer and Penny teaches the claimed dental aerosol device of claim 13 and Ferrer further discloses the reinforcing rib (Fig. 6 of Ferrer, label 16) extends along a portion of the exterior surface of the body (Fig. 1 of Ferrer where it is found that the rib extends the entirety of the body from the front end to the rear end). 

Claim(s) 2, 5, 11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer (US 4883426 A) in view of Penny (US 3965901 A) and Renton (WO 8800481 A). 
Re. Claim 2, Ferrer and Penny teaches the claimed dental aerosol device of claim 1 but are silent to the rear end having a barb that extend away from the exterior surface. 
Renton discloses a suction device in the same field of endeavor and further discloses a dental aerosol device (Fig. 1) with a rear end (See Annotated Figure D of Fig. 1 of Renton) comprising a barb that extend away from the exterior surface (See Annotated Figure D of Fig. 1 of Renton) to improve the connection of the dental aerosol device to a suction system. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Ferrer and Penny to have the rear end comprise a barb that extend away from the exterior surface to improve the connection of the dental aerosol device to a suction system. 

    PNG
    media_image4.png
    305
    241
    media_image4.png
    Greyscale

Annotated Figure D
	Re. Claim 5, Ferrer and Penny teaches the claimed dental aerosol device of claim 1 but are silent to the body further comprising a stop.  
	Renton discloses a suction device in the same field of endeavor and further discloses a dental aerosol device (Fig. 1) comprising a stop (Fig. 1 of Renton, label 19) that provides a visual indicator as to if the dental aerosol device is properly connected to the suction system.  
	 It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Ferrer and Penny to comprise a stop as taught by Renton to provide a visual indicator as to if the dental aerosol device is properly connected to the suction system.  
Re. Claim 11, Ferrer and Penny teaches the claimed dental aerosol device of claim 7 but are silent to the rear end having a barb that extend away from the exterior surface. 
Renton discloses a suction device in the same field of endeavor and further discloses a dental aerosol device (Fig. 1) with a rear end (See Annotated Figure D of Fig. 1 of Renton) comprising a barb that extend away from the exterior surface (See Annotated Figure D of Fig. 1 of Renton) to improve the connection of the dental aerosol device to a suction system. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Ferrer and Penny to have the rear end comprise a barb that extend away from the exterior surface to improve the connection of the dental aerosol device to a suction system. 
Re. Claim 19, Ferrer and Penny teaches the claimed dental aerosol device of claim 1 but are silent to the rear end having a number of barbs that extend away from the exterior surface. 
Renton discloses a suction device in the same field of endeavor and further discloses a dental aerosol device (Fig. 1) with a rear end (See Annotated Figure E of Fig. 1 of Renton) comprising a number of barbs that extend away from the exterior surface (See Annotated Figure E of Fig. 1 of Renton) to improve the connection of the dental aerosol device to a suction system. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Ferrer and Penny to have the rear end comprise a number of barbs that extend away from the exterior surface to improve the connection of the dental aerosol device to a suction system. 

    PNG
    media_image5.png
    305
    243
    media_image5.png
    Greyscale

Annotated Figure E 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772